





Eclipse Identity Recognition Corporation


February 8, 2013

Eclipse Identity Recognition Corp.

Dear Sirs:

Re: Bridge Loan

This letter will serve to confirm our agreement wherein, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, we
have provided a loan of US$35,000 (the “Loan”) to Eclipse Identity Recognition
Corp. (“Priveco”), on the following terms and conditions in order to facilitate
exploring a further investment or purchase of Priveco by Eclipse Identity
Recognition Corporation. (the “Transaction”):



1.

The principal amount of the Loan, shall be due and payable on September 30, 2013
(the “Maturity Date”) or shall be satisfied pursuant of the closing of a
definitive share exchange agreement between Eclipse Identity Recognition
Corporation and Priveco dated concurrently herewith, as described therein.



2.

The Loan shall bear no interest until the Maturity Date.  If not repaid or
otherwise extinguished at the Maturity Date, the loan shall bear interest at the
rate of 10% per annum, payable in quarterly installments from the Maturity Date.
 



3.

Priveco may repay any or all outstanding amounts of principal and interest at
any time, without penalty.  



4.

Except as otherwise agreed to in writing between the parties, Priveco agrees
that for a period from the date of this Agreement until the earliest of:



(a)

the Maturity Date; or



(b)

the date that a Transaction is consummated between the parties hereto,

other than in connection with a Transaction mutually agreed to by the parties
hereto (a “Permitted Transaction”), Priveco and its Representatives will not,
directly or indirectly:



(c)

offer to sell all or any part of Priveco securities another party;



(d)

dispose of any assets;



(e)

enter into any material agreements without prior written approval; or



(f)

in any way solicit any person or entity with respect to any transaction
involving the company’s assets.



5.

“Representatives” of Priveco means the directors, employees, affiliates,
subsidiaries, shareholders, advisors, agents and representatives of Priveco, and
shall also include directors and employees of the affiliates, subsidiaries and
shareholders of Priveco.








--------------------------------------------------------------------------------

- 2 -












6.

The obligations of Priveco will be evidenced by a promissory note in the form
attached hereto.  

Accepting that the above accurately details your understanding of our agreement
in this regard could you please execute this letter where indicated and return
same at your early convenience.  

Yours truly,


Eclipse Identity Recognition Corporation



Per:  

/s/ Authorized Signatory


           Authorized Signatory




Acknowledged and agreed to this 8th day of February, 2013 by:


Eclipse Identity Recognition Corporation



Per:

/s/ Authorized Signatory


         Authorized Signatory



 









 

--------------------------------------------------------------------------------









PROMISSORY NOTE



US$35,000

February 8, 2013




TO: Eclipse Identity Recognition Corporation




FOR VALUE RECEIVED, Eclipse Identity Recognition Corp. (“Priveco”) promises to
pay to the order of Eclipse Identity Recognition Corporation (the “Lender”) the
Principal Sum of $35,000 in lawful currency of the United States of America (the
“Principal Sum”).

It is understood and agreed that Priveco shall pay to the Lender all of the
principal and accrued interest evidenced by this Promissory Note on September
30, 2013, unless satisfied pursuant to the closing of a definitive share
exchange agreement between Eclipse Identity Recognition Corporation and Priveco.
 

The Principal Sum or such amount as shall remain outstanding from time to time
shall not bear interest until the Maturity Date.  If not repaid or otherwise
extinguished at the Maturity Date, the loan shall bear interest at the rate of
10% per annum, payable in quarterly installments from the Maturity Date.  In the
event of any partial repayments made on the Principal Sum, such payments shall
be applied firstly towards accrued interest and then towards the Principal Sum.

This Promissory Note is being issued in accordance with and is subject to the
terms of a letter agreement entered into between the undersigned and the Lender
dated as February 8, 2013.

The undersigned shall have the privilege of prepaying in whole or in part the
Principal Sum and accrued interest.  

Presentment, protest, notice of protest and notice of dishonor are hereby
waived.


 

> > > > > > > Eclipse Identity Recognition Corp.  

                                                                        /s/
Authorized Signatory                     
                                                                       
Signature

                                                                       
Authorized Signatory                          
                                                                        Name of
Signatory and Title

 

 






 

 